Citation Nr: 0119570	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 2, 1973, to 
April 19, 1973, and from July 6, 1977, to July 29, 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

This claim was previously remanded in March 2001 for 
additional development.  The case has been returned to the 
Board for further appellate review. 


FINDING OF FACT

There is competent evidence in the record which attributes 
the veteran's current low back disorder to service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1999 rating decision on 
appeal, the November 1999 and August 2000 statements of the 
case, and the May 2001 and June 2001 supplemental statements 
of the case, the RO informed the veteran of the evidence 
necessary to establish service connection for a low back 
disorder and the reasons and bases for its determination.  In 
the November 1999 and August 2000 statements of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claim for service connection.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Georgia Department of Veterans 
Services.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the record discloses that the veteran reported 
private treatment for his low back disorder, which records 
the RO has obtained and associated with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for his low back disorder that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, VA has had the veteran 
undergo a VA examination.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

The Board notes that there is no dispute that the veteran has 
a current low back disorder.  The issue before the Board is 
whether the current low back disorder is related to the 
injury he sustained in service.  

The service medical records show that in July 1977, the 
veteran was seen with a one-week history of back pain.  He 
stated he had dropped from overhead bars and twisted his 
trunk.  The examiner noted the veteran complained of 
bilateral low back pain with rotation or flexion.  
Examination revealed decreased range of motion in all ranges.  
The examiner stated that the veteran stood with lordosis and 
hips flexed.  He noted there was no spasm or tenderness.  
Sitting straight leg raising was negative bilaterally.  Deep 
tendon reflexes were within normal limits.  The assessment 
was postural low back pain.

The first showing of low back complaints after service was in 
1987.  A May 1987 private magnetic resonance imaging (MRI) 
report shows L5-S1 central and right-sided large disc 
herniation.

A June 1987 private medical record shows that the veteran 
reported he had back pain, which had started in February 
1987, when he was lifting a large dye at work, which weighed 
several hundred pounds.  The examiner stated he did not have 
the May 1987 MRI but that clinically, the veteran's 
presentation was consistent with a centrally ruptured disc 
and some right-sided deviation.  He noted that the veteran 
might benefit from a diskectomy.

A September 1987 private medical record shows the veteran 
underwent an L5-S1 diskectomy with decompression of both 
right and left S1 nerve roots.  The veteran underwent 
physical therapy following the surgery.

An April 2001 VA examination report shows that the VA 
examiner had an opportunity to review the veteran's claims 
file, including his service medical records and private 
medical records showing the 1987 injury and surgery.  The 
examiner reported the findings in the July 1977 service 
medical record and those reported in the 1987 private medical 
records.  He noted the veteran reported that he had seen 
other physicians, whose names he could not remember, for his 
low back pain soon after his discharge from service and 
following the 1987 injury.  The examiner examined the veteran 
and reported the findings.  He stated x-ray showed severe 
degenerative disc disease at the L5-Sl level with foraminal 
encroachment and that there appeared to be mild to moderate 
narrowing at the L4-L5 level.

The examiner made the following conclusion, in part:

In my opinion, the patient is presently 
experiencing significant low back 
disability.  Whether or not this is 
related  to the incident in 1977 is 
difficult to determine on the basis of 
the information provided.  If the 
patient's history is credible, then one 
would be lead to believe that there was 
an ongoing disability from the time of 
his injury until he had surgery and that 
that disability would continue to the 
present date.  This, however, is totally 
unsubstantiated.  If we were to rely 
totally on the record as presented then 
there is little to support any cause or 
relationship between his injury in 1977 
and the acute onset following an 
industrial incident in 1987 from which 
flowed a workup and aggressive therapy. . 
. .  Therefore, in conclusion, much 
depends on the  credibility of the 
patient.  If indeed there was a flow of 
treatment and continuous symptomatology 
from the time of his incident in 1977, I 
feel that his present disability flow[ed] 
directly from that.  If we are to depend 
strictly upon the written record, I feel 
there is no causal relationship that can 
be established between the 1977 incident 
and his present disability.

In a June 2001 letter from a private physician, he stated the 
veteran was his patient and had related he had had an injury 
in service, when he dropped from overhead bars and twisted 
his trunk.  The veteran reported he had been seen and treated 
for a reasonable length of time and had recovered.  The 
private physician stated the veteran reported he had had a 
new accident in February of 1987, approximately ten years 
later, when he lifted several hundred pounds of dye at work.  
The private physician noted the veteran underwent a lumbar 
laminectomy discectomy in September 1987 with some 
improvement but that the veteran reported he still had some 
residuals from the injury and surgery.  The private physician 
stated the following, in part:

I have reviewed records [the veteran] 
brought to me from the Board of Appeals 
of the Veterans Administration in 
Washington dated March 7, 2001.  
Obviously those records are inconclusive 
as far as the specifics of this man's 
complaints as they relate to the previous 
accident while on active duty. . . .

As to the circumstances of his injury 
while on active duty, it is obvious that 
this man was left involved with his back, 
most likely with traumatized disc which 
eventually, after his second accident in 
1986[,] created an aggravation of pre-
existing factors with the conclusion that 
the patient had a herniated disc 
superimposed on facet joint syndrome for 
which he required a laminectomy to try to 
improve his condition.

It is my opinion this patient's original 
injury while on active duty in July 1977 
was a predisposing factor to create the 
circumstances which brought about the 
herniation of a disc from his second 
injury.  There is a definite causal 
relationship between the circumstances of 
this patient's accident while on active 
duty and the present set of 
circumstances.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for a low back disorder.  The record shows that 
the veteran sustained a low back injury while in service.  
There are two medical opinions addressing the etiology of the 
veteran's current low back disorder.  In the April 2001 
examination report, the VA examiner stated that the record 
did not substantiate a relationship between the current low 
back disorder and service; however, he noted that if the 
veteran's report of his medical history was accurate, that he 
would believe that there was a relationship between the 
current low back disorder and service.  On the other hand, in 
the June 2001 opinion, the private physician stated that he 
felt there was a "definite causal real between the 
circumstances of [the veteran]'s accident while on active 
duty and the present set of circumstances."  

The Board is aware that the RO noted in its June 2001 
supplemental statement of the case that in the June 2001 
opinion, the private physician did not indicate that he had 
an opportunity to review the claims file.  While that may be 
true, the Board finds that the private physician's report of 
the inservice injury is accurate as to the injury the veteran 
sustained in service.  The private physician opined that the 
inservice injury caused the veteran to have involvement with 
his back, which created a preexisting problem with his low 
back at the time he incurred the 1987 low back injury.  Thus, 
while the private physician seemed to base his opinion on 
history reported by the veteran, the history reported is 
accurate.  Therefore, his opinion is based on accurate 
history.

Both the VA examiner and the private physician state their 
reasons for their determinations.  The Board finds that it is 
unable to ascribe greater weight to the VA opinion, which is 
against the veteran's claim, or the private opinion, which 
supports the veteran's claim, and the evidence is therefore 
in equipoise.  As stated above, when the evidence is in 
relative equipoise as to the merits of an issue, then the 
benefit of the doubt in resolving the issue is to be given to 
the veteran.  See 38 C.F.R. § 3.102 (1998); Gilbert, 1 Vet. 
App. at 55.  Accordingly, the Board concludes that service 
connection is warranted for a low back disorder.  




ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

